UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2014 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-19301 COMMUNICATION INTELLIGENCE CORPORATION (Exact name of registrant as specified in its charter) Delaware 94-2790442 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 275 Shoreline Drive, Suite 500, Redwood Shores, CA94065-1413 (Address of principal executive offices)(Zip Code) (650) 802-7888 Registrant's telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. large accelerated filer accelerated filer non-accelerated filer X Smaller reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Section 12b-2 of the exchange Act) Yes No X Number of shares outstanding of the issuer's Common Stock, as of May 15, 2014: 232,559,488. INDEX Page No. PART I.FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets at March 31, 2014 (unaudited) and December 31, 2013 3 Condensed Consolidated Statements of Operations for the Three-Month Periods Ended March 31, 2014 and 2013 (unaudited) 4 Condensed Consolidated Statements of Comprehensive Loss for the Three Month Periods Ended March 31, 2014 and 2013 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Three-Month Periods Ended March 31, 2014 and 2013 (unaudited) 6 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3.Quantitative and Qualitative Disclosures About Market Risk 20 Item 4.Controls and Procedures 21 PART II.OTHER INFORMATION Item 1.Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2.Unregistered Sale of Securities and Use of Proceeds 22 Item 3.Defaults Upon Senior Securities 22 Item 4.Mine Safety Disclosures 22 Item 5.Other Information 22 Item 6.Exhibits (a) Exhibits 22 Signatures 25 - 2 - PART I–FINANCIAL INFORMATION Item 1.Financial Statements. Communication Intelligence Corporation Condensed Consolidated Balance Sheets (In thousands) March 31, December 31, Assets Unaudited Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $17 at March 31, 2014 and $22 at December 31, 2013 Prepaid expenses and other current assets 58 57 Total current assets Property and equipment, net 18 17 Patents, net Other assets 29 29 Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable Accrued compensation Other accrued liabilities Deferred revenue Total current liabilities Deferred revenue long-term 19 74 Deferred rent 75 86 Derivative liability 20 25 Total liabilities Commitments and contingencies Stockholders' equity: Series A-1 Preferred Stock, $.01 par value; 2,000 shares authorized; 1,052 and 1,031 shares issued and outstanding at March 31, 2014 and December 31, 2013, respectively, ($1,052 liquidation preference at March 31, 2014) 1,052 1,031 Series B Preferred Stock, $.01 par value; 14,000 shares authorized; 11,377 and 11,102 shares issued and outstanding at March 31, 2014 and December 31, 2013, respectively, ($17,066 liquidation preference at March 31, 2014) 9,506 9,232 Series C Preferred Stock, $.01 par value; 9,000 shares authorized; 4,619 and 4,508 shares issued and outstanding at March 31, 2014 and December 31, 2013, respectively, ($6,929 liquidation preference at March31, 2014) 5,197 5,086 Series D-1 Preferred Stock, $.01 par value; 6,000 shares authorized; 4,302 and 3,415 shares issued and outstanding at March 31, 2014 and December 31, 2013, respectively, ($4,302 liquidation preference at March 31, 2014) 3,693 3,345 Series D-2 Preferred Stock, $.01 par value; 9,000 shares authorized; 5,303 and 4,783 shares issued and outstanding at March 31, 2014 and December 31, 2013, respectively, ($5,303 liquidation preference at March 31, 2014) 4,252 4,002 Common Stock, $.01 par value; 1,500,000 shares authorized; 232,560 issued, and outstanding at March 31, 2014 and December 31, 2013 Treasury shares, 6,500 shares at March 31, 2014 and December 31, 2013 ) ) Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total CIC stockholders' equity Non-Controlling interest ) ) Total Stockholders’ equity Total liabilities and stockholders' equity $ $ See accompanying notes to these Condensed Consolidated Financial Statements - 3 - Communication Intelligence Corporation Condensed Consolidated Statements of Operations Unaudited (In thousands, except per share amounts) Three Months Ended March 31, Revenue: Product $ $ 71 Maintenance Total revenue Operating costs and expenses: Cost of sales: Product 4 5 Maintenance 54 73 Research and development Sales and marketing General and administrative Total operating costs and expenses Loss from operations ) ) Other income (expense), net 2 (1 ) Gainon derivative liability 5 64 Net loss ) ) Accretion of beneficial conversion feature, Preferred Stock: Related party ) ) Other ) ) Preferred stock dividends: Related party ) ) Other ) ) Income tax - - Net loss before non-controlling interest ) ) Net loss attributable to non-controlling interest − − Net loss attributable to common stockholders’ $ ) $ ) Basic and diluted net loss per common share $ ) $ ) Weighted average common shares outstanding, basic and diluted See accompanying notes to these Condensed Consolidated Financial Statements - 4 - Communication Intelligence Corporation Condensed Consolidated Statements of Comprehensive Loss Unaudited (In thousands, except per share amounts) Three Months Ended March 31, Net loss $ ) $ ) Other comprehensive loss, net of tax: Foreign currency translation adjustment ─ 14 Total comprehensive loss $ ) $ ) See accompanying notes to these Condensed Consolidated Financial Statements - 5 - Communication Intelligence Corporation Condensed Consolidated Statements of Cash Flows Unaudited (In thousands) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used for operating activities: Depreciation and amortization 92 96 Stock-based employee compensation 92 Gain on derivative liability (5 ) ) Changes in operating assets and liabilities: Accounts receivable Prepaid expenses and other assets (1 ) 9 Accounts payable ) 74 Accrued compensation (4 ) ) Other accrued liabilities (3 ) − Deferred revenue ) ) Net cash used for operatingactivities ) ) Cash flows from investing activities: Acquisition of property and equipment (4
